Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 1 of 19     PageID 604



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                    )
ERICK SANDERS,                      )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )           No. 19-cv-01271-TMP
                                    )
ANDREW SAUL,                        )
COMMISSIONER OF SOCIAL              )
SECURITY,                           )
                                    )
       Defendant.                   )
                                    )

               ORDER AFFIRMING THE COMMISSIONER’S DECISION


       Before the court is plaintiff Erick Sanders’s appeal from a

final    decision     of    the    Commissioner      of   Social     Security

(“Commissioner”) denying his application for disability insurance

under Title II of the Social Security Act (“the Act”), 42 U.S.C.

§§ 401-34.     The parties have consented to the jurisdiction of the

United States magistrate judge under 28 U.S.C. § 636(c).             (ECF No.

12.)     For   the   reasons    below,   the   Commissioner’s    decision   is

AFFIRMED.

                           I.     FINDINGS OF FACT

       Erick Sanders is a fifty-four-year old man suffering from

several ailments, including obesity, degenerative disc disease,

degenerative joint disease, and a hernia.            (R. at 24.)    Though he

has a high school education, Sanders has not held any gainful
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 2 of 19    PageID 605



employment within the past fifteen years.              (R. at 24, 34-35.)

Before then, he worked as a warehouse manager and at a body shop.

(R. at 223.)     On September 23, 2004, an Administrative Law Judge

(“ALJ”) found that Sanders had been legally disabled since May 1,

2002.   (R. at 16, 52.)     However, on November 9, 2016, a subsequent

ALJ (“ALJ Reap”) found that Sanders had lost his disability status

by November 1, 2013, because his physical therapy had resulted in

“significant    improvements    in   mobility   and   activities    of   daily

living.”    (R. at 16, 55, 60).      Though a magnetic resonance imaging

(“MRI”) scan in 2014 showed that Sanders was still suffering from

multilevel degenerative disc disease, ALJ Reap noted that Sanders

was physically capable of performing medium work.                 (R. at 55.)

Sanders did not appeal ALJ Reap’s decision.           (R. at 16.)

     On December 20, 2016, Sanders went to the emergency room (“ER”)

at Jackson Madison County General Hospital, complaining of back and

neck pain.    (R. at 19.)    After an examination, the ER doctor noted

that Sanders was exhibiting symptoms indicative of neck pain that

had improved with treatment.          (R. at 19.)      The ER doctor sent

Sanders home with a prescription and instructions to meet with his

primary care provider.      (R. at 19.)

     On    January   20,   2017,   Sanders   filed    the   application    for

disability insurance under Title II of the Act that is presently

before the court, alleging a disability beginning on March 1, 2014.

(R. at 16.)    On a Function Report-Audit form dated May 11, 2017,

                                     - 2 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 3 of 19   PageID 606



Sanders indicated that he had lost the ability to use his dominant

hand and was struggling to maintain his personal care.            (R. at 19.)

He also indicated that, while he cannot walk to get groceries or

stand to perform household chores, he goes outside every day on his

own and that he travels both by car and on foot.           (R. at 233-34.)

At the request of the SSA, Sanders went to Dr. Donita Keown for a

physical examination on June 6, 2017.            (R. at 20.)       Dr. Keown

observed that Sanders:

     approached the reception desk demonstrating [an] ability
     to ambulate independently at a brisk pace.            He
     demonstrated normal speech as he interrogated our
     receptionist    regarding    examination    and    [our]
     consultative examiner.      I observed this claimant
     ambulating briskly through clinic corridors. He did not
     require devices. He is darkly suntanned and heavy set.
     It is noted that while he was in the facility, I have
     observed this gentleman utilizing his right upper
     extremity and hand to make notes on a piece of paper.

     Out of doors, claimant is observed standing on one foot
     . . . stretching and exercis[ing]. He is observed in
     the waiting area pulling a second chair in front of
     him[,]   elevating   his    lower   extremities[,  and]
     demonstrating bilateral negative SLRs. He is observed
     turning, moving multiple pieces of furniture, walking
     through the clinic corridors, and turning door knobs.
     It is noted that he has attempted [to] intimidate his
     consultative physician and her assistant[.] [C]laimants
     and claimant family members in waiting area were very
     upset and frightened. We have asked this claimant to
     leave the clinic on a voluntary basis or else police
     will be summoned.

(R. at 20.)     Based solely on her observations of Sanders in the

waiting area of her clinic (she was unable to personally examine

him), Dr. Keown proposed that Sanders did not need any restrictions


                                   - 3 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 4 of 19   PageID 607



on his work ability.       (R. at 20.)      Four other doctors reviewed

Sanders’s medical records over the remaining months in 2017.              Two

of the doctors, Dr. Rebecca Hansmann and Dr. Stacy Koutrakos,

concluded that there was insufficient evidence to render an opinion

about Sanders’s mental capabilities.           (R. at 20.)    The other two

doctors, Dr. Joseph Curtsinger and Dr. Morris Susman, concluded

that Sanders did not have a “severe” physical impairment that would

restrict his ability to work.       (R. at 20.)

        On October 12, 2018, Sanders was examined by Dr. John Woods.

(R. at 20.)      Sanders drove himself to the appointment.            (R. at

500.)     After examining Sanders and reviewing his medical history,

Dr. Woods noted that “[Sanders] got onto and off of the exam table

without difficulty,” that his “[h]ip abduction was mildly decreased

bilaterally due to his obesity, but he otherwise had full range of

motion in all tested joints,” that he had “no joint swelling . . .

[or] . . . muscle dystrophy,” and that his “[g]ait was normal.”

(R. at 500.)     Dr. Woods also noted that Sanders initially refused

to sit in the examination room because he was in too much pain and

instead “stood leaning over the exam table during much of [the]

evaluation.”    (R. at 500.)

     Dr.    Woods   made several    opinions    regarding    Sanders’s   work

capabilities based on Sanders’s surgical history, an MRI taken in

February 2014 (the same MRI considered by ALJ Reap) that showed

Sanders’s degenerative disc disease, and Sanders’s symptoms of pain

                                   - 4 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 5 of 19   PageID 608



in his arms, legs, neck, back, and spine.           Dr. Woods opined that

Sanders could lift up to ten pounds occasionally but less than ten

pounds frequently, that he could stand or walk for five hours each

day for up to an hour at a time, and that he could sit for seven

hours each day for up to thirty minutes at a time.                (R. at 21.)

Dr. Woods further opined that Sanders could “handle and finger”

frequently on his right side, that he could reach occasionally with

his right arm and frequently with his left, that he could push and

pull less than occasionally on his right and occasionally on his

left, and that he could occasionally operate foot controls with

either foot.    (R. at 21.)     While he could never climb ladders or

scaffolds and could kneel or crawl less than occasionally, Dr.

Woods opined that Sanders could balance and climb stairs or ramps.

(R. at 21.)    Dr. Woods also opined that Sanders could occasionally

operate a motor vehicle.      (R. at 21.)

     The Social Security Administration (“SSA”) denied Sanders’s

application     for    disability     benefits     initially       and   upon

reconsideration.      (R. at 16.)   At Sanders’s request, a hearing was

held before an ALJ on November 16, 2018.         (R. at 16.)      Sanders and

Charles Wheeler, a vocational expert, testified at the hearing.

(R. at 16.)      At the hearing, the ALJ posed Wheeler with three

hypotheticals    dealing    with    potential    job   opportunities      for

individuals with similar capabilities to Sanders.           (R. at 39-44.)



                                    - 5 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 6 of 19        PageID 609



     Under the first hypothetical, Wheeler was asked whether an

individual who had no prior work history but possessed the residual

functional capacity (“RFC”) to perform medium work – albeit with

several physical limitations – could perform any specific jobs.

(R. at 39-40.)        Wheeler testified that such an individual could

work as a hand packager, an automobile detailer, or a laboratory

equipment cleaner.         (R. at 40.)    This hypothetical was based on ALJ

Reap’s    findings    in     2016.       (R.    at    39.)    Under    the   second

hypothetical, Wheeler was asked whether an individual with no prior

work history but the RFC to perform medium work – without any

limitations – could perform any specific jobs. (R. at 41.) Wheeler

testified that such an individual had the same job prospects as an

individual under the first hypothetical.                 (R. at 41.)     Under the

third hypothetical, Wheeler was asked about the job prospects for

an individual subject to Dr. Woods’s recommended limitations.                   (R.

at 41.)   Wheeler testified that “there would be no jobs that could

be performed.”       (R. at 43.)

     At the outset of her opinion, the ALJ noted that she was bound

by ALJ Reap’s findings of fact because Sanders’s “impairments

neither improved nor worsened.”                 (R. at 21.)       In weighing the

evidence,    the     ALJ     determined        that   Wheeler’s     testimony   was

consistent    with     information       contained       in   the   Directory    of

Occupational Titles.         (R. at 23.)        Regarding the four physicians,

the ALJ first noted that Sanders did not seek treatment from any

                                     - 6 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 7 of 19    PageID 610



of the four physicians whose opinions she considered.              (R. at 21.)

She then went on to give each opinion little weight in her analysis.

(R. at 22.)   For the ALJ, Dr. Keown’s opinion merited little weight

because she only had a limited opportunity to observe Sanders.              (R.

at 22.)    Similarly, the ALJ afforded Dr. Woods’s opinion little

weight because he relied, in part, on Sanders’s subjective symptoms

rather than objective medical evidence.         (R. at 22.)       The ALJ also

noted that Dr. Susman’s and Dr. Curtsinger’s opinions deserved

little weight because they were too optimistic when compared to the

rest of the record.      (R. at 22.)

     As for assessing Sanders’s symptoms of pain, the ALJ applied

a two-step process, first determining if Sanders suffered from an

impairment that might cause the alleged symptoms and, second,

determining if the impairments could reasonably be expected to

cause his alleged symptoms of pain.           (R. at 22.)      The ALJ found

that Sanders’s degenerative disc disorder was likely causing his

pain but also found that “the intensity, persistence, and limiting

effects” were inconsistent with his own testimony and the objective

medical evidence in the record.        (R. at 22.)   Specifically, the ALJ

considered that Sanders alleged he was unable to write or prepare

meals   for   himself,   but   Dr.    Keown   observed   him      writing   and

rearranging furniture.      (R. at 22.)       The ALJ also noted Sanders,

while stating that he shopped for groceries by himself on occasion,



                                     - 7 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 8 of 19    PageID 611



claimed that he was unable to go grocery shopping because he could

only walk short distances.      (R. at 22.)

     The ALJ applied the Five-Step analysis to determine if Sanders

was disabled.     (R. at 17-18.)      At Step One, the ALJ found that

Sanders “has not engaged in substantial gainful activity since

January 20, 2017, the date of his application for supplemental

security income[.]”     (R. at 24.)     At Step Two, the ALJ found that

since January 20, 2017, Sanders has suffered “‘severe’ impairments,

including degenerative disc disease, degenerative joint disease of

the shoulder, obesity, and hernias[.]”        (R. at 24.)    At Step Three,

the ALJ found that Sanders’s impairment does not meet or medically

equal one of the impairments listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1.      (R. at 24.)      Accordingly, the ALJ had to then

determine whether Sanders retained the RFC to perform past relevant

work or could adjust to other work.          (R. at 24.)     The ALJ found

that:

     Since January 20, 2017, [Sanders] has had the residual
     functional capacity to perform medium work as defined
     in 20 CFR 416.967(c) except he was limited to
     occasionally lifting a maximum of thirty pounds and
     frequently lifting a maximum of fifteen pounds;
     frequently balancing, stooping, kneeling, crouching,
     crawling,   and   climbing  ramps   or  stairs;   only
     occasionally climbing ladders, ropes or scaffolds; and
     avoiding concentrated exposure to extreme cold and
     vibrations.

(R. at 24.)    The ALJ then found at Step Four that Sanders did not

have any past relevant work experience. (R. at 24.)               In assessing


                                   - 8 -
 Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 9 of 19         PageID 612



Step    Five,    the   ALJ   considered     Sanders’s     age,   education,    work

experience, and RFC and found that Sanders was “capable of making

a    successful      adjustment     to   other   work     that   has    existed   in

significant numbers in the economy,” such as working as a hand

packager,       an   automobile     detailer,    or   a   laboratory      equipment

cleaner.    (R. at 23-24.)         Consequently, the ALJ found that Sanders

was not disabled and dismissed Sanders’s request for disability

insurance benefits. (R. at 24-25.)

       On November 19, 2019, Sanders filed the instant action.                 (ECF

No. 1.)     In his brief filed May 6, 2020, Sanders argues that the

ALJ’s    decision      cannot   stand    because   her    RFC    is   fundamentally

flawed.     (ECF No. 20.)          According to Sanders, the ALJ did not

properly explain why she gave little weight to several of the

medical opinions in the record, namely that of Dr. Woods, Dr. Keown,

Dr. Curtsinger, and Dr. Susman.              (ECF No. 20.)        Sanders further

argues that the ALJ erred by not giving greater weight to Dr.

Woods’s recommended limitations and that, in light of this error,

the ALJ did not have substantial evidence to support her decision.

(ECF No. 20.)        The Commissioner filed a brief in response on June

5, 2020.    (ECF No. 21.)

                             II.   CONCLUSIONS OF LAW

A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial review

of any final decision made by the Commissioner after a hearing to

                                         - 9 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 10 of 19            PageID 613



which he or she was a party.          “The court shall have power to enter,

upon   the    pleadings    and    transcript      of    the   record,     a   judgment

affirming, modifying, or reversing the decision of the Commissioner

of Social Security, with or without remanding the cause for a

rehearing.”         42   U.S.C.   §    405(g).         Judicial    review      of    the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision.                      Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007).                 Substantial evidence is

more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”                  Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

       In    determining    whether     substantial       evidence       exists,     the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).        If   substantial       evidence    is     found    to     support     the

Commissioner’s      decision,     however,       the    court    must    affirm     that

decision and “may not even inquire whether the record could support

                                       - 10 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 11 of 19    PageID 614



a decision the other way.”        Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).         Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.      Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).      Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity     by   reason    of   any      medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.”              42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or whether
     a specific job vacancy exists for him, or whether he
     would be hired if he applied for work. For purposes of
     the preceding sentence (with respect to any individual),

                                  - 11 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 12 of 19   PageID 615



       “work which exists in the national economy” means work
       which exists in significant numbers either in the region
       where such individual lives or in several regions of the
       country.

Under    the   Act,   the   claimant   bears   the    ultimate    burden   of

establishing an entitlement to benefits.        Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).            The initial burden

is on the claimant to prove she has a disability as defined by the

Act.    Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir. 1990).

If the claimant is able to do so, the burden then shifts to the

Commissioner to demonstrate the existence of available employment

compatible with the claimant’s disability and background.              Born,

923 F.2d at 1173; see also Griffith v. Comm’r of Soc. Sec., 582 F.

App’x 555, 559 (6th Cir. 2014).

       Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.             First, the

claimant must not be engaged in substantial gainful activity.              See

20 C.F.R. §§ 404.1520(b) & 416.920(b).         Second, a finding must be

made that the claimant suffers from a severe impairment.           20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).           In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the


                                  - 12 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 13 of 19        PageID 616



Social    Security       Regulations.      See   20    C.F.R.   §§   404.1520(d),

404.1525, & 404.1526.        If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled.                 On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.            See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).       If the ALJ determines that the claimant can return

to past relevant work, then a finding of not disabled must be

entered.    Id.    But if the ALJ finds the claimant unable to perform

past relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in     the     national      economy.        See    20    C.F.R.    §§

404.1520(a)(4)(v), 404.1520(g)(1), & 416.960(c)(1)-(2).                   Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.                 20 C.F.R.

§ 404.1520(a)(4).

C.   The ALJ’s Residual Functional Capacity Assessment

     In formulating an RFC assessment, “the ALJ evaluates all

relevant medical and other evidence and considers what weight to

assign     to    treating,    consultative,      and    examining     physicians’

opinions.”       Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621

(6th Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy

v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010).

                                        - 13 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 14 of 19   PageID 617



       An opinion from a treating physician is ‘accorded the
       most deference by the SSA’ because of the ‘ongoing
       treatment relationship’ between the patient and the
       opining physician. A nontreating source, who physically
       examines the patient ‘but does not have, or did not
       have[,] an ongoing treatment relationship with’ the
       patient, falls next along the continuum. A nonexamining
       source, who provides an opinion based solely on review
       of the patient's existing medical records, is afforded
       the least deference.

Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir.

2012) (quoting Smith v. Comm'r of Soc. Sec., 482 F.3d 873, 875 (6th

Cir. 2007)) (internal citations omitted).              “ALJs must evaluate

every    medical    opinion   [they]    receive   by   considering   several

enumerated factors, including the nature and length of the doctor's

relationship with the claimant and whether the opinion is supported

by medical evidence and consistent with the rest of the record.”

Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir.

2011).    When an ALJ rejects the opinion of a medical expert who is

not a treating physician, the decision “must say enough to allow

the appellate court to trace the path of [the ALJ’s] reasoning” but

need    not   be   “an   exhaustive    factor-by-factor   analysis.”     Id.

(internal citation and quotation omitted); Francis v. Comm’r of

Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010) (holding

that the Act’s requirement for an ALJ to give good reasons for

rejecting a treating physician’s opinions does not apply to an

examining physician).


                                      - 14 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 15 of 19     PageID 618



     1.    Dr. Susman and Dr. Curtsinger

     Both Dr. Susman and Dr. Curtsinger provided medical opinions

based exclusively on their review of Sanders’s medical records, and

both observed that Sanders did not have a severe impairment.

Neither   physician    saw   Sanders   and   thus   both    are   nonexamining

physicians under the Act.       See Norris, 461 F. App’x at 439.           The

ALJ noted that both opinions were too optimistic based on, and thus

inconsistent with, the record as a whole.                  As a result, the

undersigned can “trace the path of [the ALJ’s] reasoning,” and the

ALJ did not err in giving little weight to their opinions.             Stacey,

451 F. App’x at 519.

     2.    Dr. Keown

     The ALJ gave Dr. Keown’s opinion little weight because her

examination of Sanders was “quite limited.”                Dr. Keown did not

personally treat Sanders and is, at most, an examining physician

under the terms of the Act.      See Norris, 461 F. App’x at 439.          All

of Dr. Keown’s observations came while Sanders was in the waiting

room at her office.     While the ALJ could have gone into more detail

as to what exactly she meant by “quite limited,” the ALJ had already

described the circumstances of Sanders’s visit with Dr. Keown and

that she could only observe Sanders from afar.             See, e.g., Crum v.

Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016) (holding

that an ALJ does not need to reproduce every fact when explaining

why a physician opinion is inconstant with the record, provided the

                                  - 15 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 16 of 19            PageID 619



facts are listed elsewhere in the opinion); Forrest v. Comm’r of

Soc. Sec., 591 F. App’x 359, 366 (6th Cir. 2014) (“[T]he ALJ made

sufficient factual findings elsewhere in his decision to support

his conclusion at step three.”).              The ALJ did not err in giving

little weight to Dr. Keown’s opinion.

       3.   Dr. Woods

       Sanders   argues      that   the    ALJ   decision    lacks      substantial

evidence    because       the       ALJ    improperly       gave     Dr.      Woods’s

recommendations little weight.            Dr. Woods only saw Sanders one time

and Sanders did not seek any treatment from him, making him an

examining physician under the Act.               See Norris, 461 F. App’x at

439.    As a result, the ALJ was only required to “say enough to

allow a reviewing court to trace the ALJ’s reasoning.”                       Jines v.

Berryhill, No. 18-1234-TMP, 2019 WL 4644000, at *5 (W.D. Tenn.

Sept. 24, 2019) (citing Stacey, 451 F. App’x at 519).                   An ALJ can

“properly   decline     to    accept      limitations   based      on   Plaintiff’s

subjective claims of symptoms.”             Rodgers v. Comm’r of Soc. Sec.,

No. 1:14-cv-01136-STA-cgc, 2017 WL 2438820, at *2 (W.D. Tenn. June

6, 2017); see also Griffith, 582 F. App’x at 564 (“[T]he ALJ is not

required to simply accept the testimony of a medical examiner based

solely on the claimant's self-reports of symptoms, but instead is

tasked with interpreting medical opinions in light of the totality

of the evidence.”); Bell v. Barnhart 148 F. App’x 277, 285 (6th

Cir. 2005) (“Such [self-reports of symptoms] alone cannot support

                                       - 16 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 17 of 19   PageID 620



a finding of impairment.”); Agnew v. Berryhill, No. 16-1103-dkv,

2017 WL 8229593, at *7 (W.D. Tenn. Aug. 22, 2017) (finding that an

ALJ properly gave a physician’s medical opinion little weight

because he only examined the claimant one time and based his

recommendations on the claimant’s subjective complaints).               This

court’s role is not to reassess whether a physician opinion should

have received more weight; it is merely to determine if the ALJ had

substantial evidence to justify her decision.            See Walters, 127

F.3d at 528.

       The ALJ explored and explained Dr. Woods’s examination in her

Summary of the Facts and noted that his recommendations were based

on Sanders’s subjective symptoms of pain.        In doing so, the ALJ set

forth Dr. Woods’s objective medical findings and found that they

did not show Sanders’s impairments either improving or worsening

since ALJ Reap held that he was capable of performing medium work.

See Crum, 660 F. App’x at 457; Forrest, 591 F. App’x at 366.

Indeed, the only medical evidence utilized by Dr. Woods that was

not considered by ALJ Reap was Sanders’s alleged pain. 1 In reaching


1Dr. Woods also based his recommendations on Sanders’s 2014 MRI
documenting degenerative disc disease and his surgical history,
both of which ALJ Reap considered when determining that Sanders was
not disabled at the time. While an initial ruling on a disability
does necessarily preclude a claimant from later requesting benefits
under the same disability, the claimant must “present evidence of
a change in condition or satisf[y] a new regulatory threshold.”
Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 932 (6th Cir. 2018);
see also Dugan v. Comm’r of Soc. Sec., 742 F. App’x 897, 901 (6th
Cir. 2018) (quoting Drummond v. Comm’r of Soc. Sec., 126 F.3d 837,
                                  - 17 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 18 of 19   PageID 621



her conclusion, the ALJ did not dispute that Sanders was impaired

or that his impairments caused him some pain; rather the ALJ was

dubious as to the “intensity, persistence[,] and limiting effects

of these symptoms” based on the available medical evidence and the

record as a whole.    Consequently, the ALJ found that Dr. Woods was

merely an examining physician, that his opinion was supported

primarily by subjective pain and not objective medical evidence of

any changed condition, and that his opinion was inconsistent with

the rest of the record.     See Stacey, 451 F. App’x at 519.        This was

a valid basis for the ALJ to award Dr. Woods’s opinion little weight

in her analysis. 2

                             III. CONCLUSION




842 (6th Cir. 1997)) (“[A]bsent evidence of an improvement in a
claimant’s condition, a subsequent ALJ is bound by the findings of
a previous ALJ.”).
2Sanders further argues that Dr. Woods’s opinion should have been
given greater weight because it is supported by and consistent with
both an MRI taken in 2014 that evidenced degenerative disc disease
and Sanders’s surgical history. Because the ALJ did not err in
electing to give Dr. Woods’s opinion little weight, the court
declines to consider whether these other medical records support a
different outcome. See Barker, 40 F.3d at 794 (“This court's review
of the ALJ's findings is limited to an inquiry into whether they
were supported by substantial evidence. ‘If the answer to that
question is ‘Yes' [the court] may not even inquire whether the
record could support a decision the other way.’”) (quoting Smith
v. Sec’y of Health and Human Servs., 893 F.2d 106, 108 (6th Cir.
1989)) (internal citations omitted).
                                  - 18 -
Case 1:19-cv-01271-tmp Document 22 Filed 10/26/20 Page 19 of 19   PageID 622



     As discussed above, there is substantial evidence to support

the ALJ’s allocation of weight to the various physician opinions.

As such, the Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.
                            s/ Tu M. Pham__________________________
                            TU M. PHAM
                            Chief United States Magistrate Judge

                            October 26, 2020________________________
                            Date




                                  - 19 -
